Title: Enclosure: Draft on the Plan of Incorporating, [10 August 1796]
From: Hamilton, Alexander
To: 


The strength of my desire to resume a private station had led, previous to the last election, to the preparation of an address to declare it to you, which it was my intention to have published in the year 1792 early enough to have made the knowlege of it general in due time for that Election. But mature reflection on the very critical and perplexed posture of our affairs with foreign nations and the unanimous advice of persons intitled to my confidence impelled me to abandon the idea, and to resolve, in the event of being again honored designated by your suffrages, to devote to you my services for a year or two longer; hoping that when within this period all obstacles to a justifiable and becoming retreat would be removed.
I rejoice that the state of your national Though the fit moment has been retarded postponed by particular circumstances beyond my hope expectation—I rejoice that the state of your national concerns, external as well as internal, no longer renders the pursuit of my inclination incompatible with the sentiment of duty or propriety, and that whatever partiality any portion of you may yet retain for my services, even they in the present situation of your Country will not disapprove my resolution to retire.
Under this pleasing impression, I now communicate that resolution; employing for the purpose the language of the address already mentioned, as having been prepared for an earlier occasion, and which is in these words—

“The period &c (take in the whole address)
Had not particular occurrences intervened to exhibit our political situation in some respects under new attitudes aspects I should have thought it unnecessary to add any thing to what precedes—But there have been circumstances and events of a nature to awaken anxiety for the future in every considerate and patriotic mind, which on an occasion like the present urge me to lay before you some further reflections and sentiments dictated by an ardent concern for your welfare.
Let me then conjure you, fellow Citizens, still more earnestly than I have done to hold fast to that Union which now constitutes you one one people. It is now justly dear to you. It cannot be too much so. You ought to prize it as a main pillar in the edifice of your real independence peace liberty and happiness. And being the point in your political fortress against which the batteries of internal and external enemies will be most actively, though often covertly & insidiously aimed, it is the more essential that you should properly estimate the immense value of your Union to your national and individual welfare—that you should cherish towards it an affectionate and immoveable attachment—that you should watch for its preservation with jealous solicitude—that you should habituate yourselves to entertain think and speak of it as the palladium of your prosperity & should frown upon whatever may lead to a suspicion that it can in any event be abandonned.
To the efficacy & duration of your Union a Government extending over the whole is indispensable. No alliance however intimate between the parts can be an adequate substitute. These must experience the infractions and interruptions, which all alliances in all times have experienced. Sensible of this important truth you have lately organised a Constitution of General Governt. better fitted than your former for a solid Union and for the efficacious management of your common concerns. This Government, the offspring of your own choice, uninfluenced and unawed, completely free in its principles, in the distribution of its powers uniting energy with safety, and cir I have before touched on the motives which entitle it to your Confidence. Let me add that Respect for its authority, compliance with its laws, acquiescence in its measures are duties enjoined by the fundamental maxims of true Liberty The basis of our political systems is the right of the People to make and to alter their constitutions of Government. But the Constitution which at any time exists, until changed by an explicit and authentic act of the whole people is sacredly binding upon all. The very idea of the right & the power of the people to establish Government presupposes the obligation of every individual to obey the established Government.
All obstructions to the execution of the laws. All combinations and associations under whatever plausible character, with the real design to direct influence counteract or controul the regular deliberation or action of the constituted authorities are contrary to this fundamental principle and of the most fatal tendency. They serve to organise faction, to give to it an artificial and extraordinary force, to put in the stead of the delegated will of the Nation the will of a party, often a small but artful & enterprising minority of the peop community; and according to the alternate triumphs of different parties to make the Public Administration the Mirror of the ill concerted and in congruous projects of faction rather than an organ of the well digested and wholesome plans digested by of common councils & modified by mutual interests. However combinations and associations of this description may occasionally answer popular ends, they are likely in the course of time and things to prove potent engines by which cunning ambitious and unprincipled men will be enabled to erect their own greatness on the ruins of public Liberty; destroying afterwards the very engines by which they have been lifted to unjust dominion.

Towards the preservation of Your Government, and with it your present happy condition, it is requisite not only that you steadily discountenance irregular oppositions to its authority, but also that you should be upon your guard against a spirit of Innovation upon its principles however specious the pretexts. One method of assault may be to effect alterations in the forms of the constitution tending to impair the energy of the System and so to undermine what cannot be directly overthrown. In all the changes to which you may be invited, remember that Time and Habit are at least as necessary to fix the true character of a Government as of any other human institution—that Experience is the surest standard by which to determine the real tendency of an existing constitution, that facility in changes upon the mere credit of hypothesis and opinion, exposes to perpetual endless change from the endless variety of hypothesis and opinion: And remember especially that for the efficacious management of your common concerns, in a country so extensive as ours, a Government of as much Vigour as is compatible with the perfect security of Liberty is indispensable. Liberty itself in such a Government, with powers properly distributed and adjusted, will find its best guardian and protector.
Let me, then, conjure you fellow Citizensextort you in the next place, in the most earnest manner to be upon your guard against the baneful effects of party Spirit. This Spirit unfortunately is inseparable from human Nature having its root in the strongest passions of the mind. It exists is seen under different shapes in all Governments more or less stifled controuled or repressed, but in those of the popular form it is always seen in its greatest rankness, and it is truly their worst enemy. However easy it may be in Republics of narrow extent for those who at any time administer the power Government and command the ordinary public force, or for partial combinations of men, who from birth riches or other sources of distinction possess extraordinary influence and numerous retainers to overturn the established order in favour of their own aggrandisement—in Republics of large extent, the one or the other is rarely scarcely possible. The powers & opportunities of resistance of a great and widely extended nation defy the successful efforts of the ordinary military force or of any collections which wealth and patronage may call to their aid. In such Republics, it is perhaps safe to assert that the Conflicts of popular Factions open the only avenues to usurpation and Tyranny.
The domination of one faction over another sharpened by that spirit of Revenge which it always engenders, and which in different ages and countries has produced the most horrid enormities is itself a frightful despotism. But this leads at length to a more formal and permanent despotism. The disorders and miseries which result prepare the minds of men to seek security and repose in the absolute power of an Individual. And some leader of a prevailing faction more able or more fortunate than his competitors converts this disposition to the purposes of an aspiring and unprincipled ambition.
But without looking forward to such an extremity (which however ought not to be intirely put out of sight) the common and continual mischiefs of the Spirit of Party make it the interest and the duty of a wise people to discountenance and repress it.
It serves always to distract the public councils and enfeeble the public administration—agitates the community with ill founded jealousies and false alarms—embitters one part against another, and produces occasionally riot and insurrection. It opens inlets for foreign corruption and influence, which find a facilitated access through the channels of party passions; causing the true policy and interest of our own country to be subservient to the policy and interest of a foreign country and enslaving the will of our own Government to the Will of a foreign Government.

There is an opinion that parties in free countries are salutary checks upon the administration of the Government and serve to keep alive the spirit of Liberty. This within certain bounds is probably true, and in governments of a monarchical cast, patriotism may look with indulgence on the spirit of Party. But in governments of the popular character, in those purely elective, it is a spirit not to be fostered. From the natural tendency of such Governments, it is certain, that there will always exist enough of it for every salutary purpose; and there being constant danger of excess, the effort ought to be by force of public opinion to mitigate and assuage it: A Fire not to be quenched, it demands a uniform vigilance to prevent its bursting into a flame, lest it should not only warm but consume.
It is in a particular manner to be regretted that our parties for some time past have been too much characterised by Geographical discriminations—Northern and Southern—Atlantic and Western. These discriminations, the mere artifice of the spirit of party (always dexterous to avail itself of every handle by which to wield the passions and too skilful not to turn to account the sympathy of neighbourhood, have furnished an argument against the Union, as the evidence of a real difference of local interests and views, and serve to hazard it by organising large districts of Country under the direction of the leaders of different parties, whose passions and prejudices rather than the real interests of the Country will be apt to regulate the use of their influence. If it be possible to correct this poison in the habit of our body politic, it is worthy the endeavours of the moderate and the good to effect it.
One of the Expedients, meriting a special notice, which the partisans of faction employ towards fortifying their influence within local spheres is to misrepresent the principles and opinions of other Districts. The People at large cannot too carefully shield themselves against the jealousies, which grow out of these misrepresentations. They tend to render alien to each other, those who ought to be bound together by fraternal affection. The Western Country have lately had a useful lesson on this subject. They have seen in the negotiation by the Executive and in the unanimous ratification by the Senate of the Treaty with Spain, and in the universal satisfaction at that event throughout in U States how unfounded have been the suspicions propagated among them of a policy in the General Government and in the Atlantic States inimical to their interests in regard to the Mississippi. They have seen two Treaties concluded, that with Great Britain and that with Spain which secure to them every thing they could desire, with respect to our foreign relations, towards confirming their prosperity. Will they not henceforth rely for the preservation of these advantages on that Union by which they were procured? Will they not reject those advisers, if any there are, who would sever render them fromalien to their Brethern and connect them with Aliens?
In controuling, fellow Citizens, as far as possible the spirit of party it is essential indispensable that you should cultivate towards for each other mutual good will, mutual forbearance, mutual candour—that you should not construe differences of opinion about the best means of advancing the public good asinto infallible indications of enmity to the Government, enmity to Liberty, want of Integrity and patriotism. Inferences of this kind are often as false as they are uncharitable and exasperating. I have before hinted the necessity of blending with a due watchfulness over the conduct of your public Agents a just confidence in them. This is a point of great moment to your safety. Calumny will never spare even those who are most faithful and able, and if it find too ready credit with you, the consequence will be not only to disable from serving you usefully good men whom you may have entrusted with your affairs, but it will gradually banish from them persons of this character and leave you a prey to unskilful and undeserving pretenders to your favour. Among the various evils other evils which which ensue from the wanton indulgence of obloquy against your public Agents not the least is the discrediting of them in the eyes of foreign Governments, so as deprive them of so as to we lessen their weight in promoting your interestsaffairs abroad, and even to invite from foreign powers enterprizes against your Government, your peace safety and interests.
It is very important likewise that the habits of thinking of the people should tend to inspire caution in their Agents, in the several departments of the Government, to avoid encroachment upon each other. and that as often as any precedent of the kind might occur that it should marked The spirit of encroachment in this respect leads to the consolidation of the powers of all the departments into one; and thereby, under whatever forms, to the establishment of a despotism. A just knowlege of that love of power and proneness to abuse it which predominate in the human heart are alone is sufficient to convince us of this truth. The necessity of mutual checks in the organisation of political power by dividing and distributing it into different depositories has been evinced by experiments ancient and modern, some of them in our own country and under our own eyes. If necessary to institute them, it is equally necessary to maintain them in practice. If in the public opinion the destribution of any of the powers of the Government be in any particular wrong, let it be corrected by an adm amendment in the course indicated by the Constitution. Let there be no change by usurpation; for though this may be the instrument of good in one instance it [is] the usual and the fatal weapon by which free Government is destroyed. The evil of the precedent must always greatly exceed the partial benefit which the use of that instrument can at any time afford.
Be faithful to all

Let fidelity to your Engagements be the characteristic of our Nation. Cherish public credit as a mean of strength and security. As one method of preserving it, use it as little as possible. Avoid occasions of Expence by cultivating peace, but remembering always that timely and provident disbursements to provide against prepare for danger frequently prevent much greater disbursements to repel it. Avoid the accumulation of Debt not only by avoiding occasions of Expence but by vigorous exertions in time of peace to discharge the debts which unavoidable wars may have occasionned; not ungenerously throwing upon posterity the burthens which we ourselves ought to bear. The execution of these maxims belongs to your Representatives; but is necessary a coincidence of sentiments on your part will tend to render their task much easier.
Cherish, with peculiar care, good faith and justice towards and harmony with all Nations. Religion and Morality enjoin this Conduct. Can it be that true policy does not equally demand it? It will, at least, be worthy of a free, enlightened, and at not distant period, a great Nation to give to mankind the magnanimous and too novel example of a people invariably governed by an exalted justice and benevolence. Whenever It is to be doubted that the fruits of such a conduct would richly repay any temporary advantages which might be lost by a steady adherence to the plan? Can it be that providence has not connected the permanent felicity of a Nation with its Virtue? The Experiment is recommended by every sentiment which ennobles ennobles human nature? Alas! It is rendered impossible by its Vices?
Towards the execution of such a plan, it is material that while our impressions and sentiments make the proper distinctions between a friendly or unfriendly conduct of different foreign nations towards us—we nevertheless avoid rooted & permanent antipathies against or passionate attachments for any; as a general rule cultivating just and amicable feeling towards all. The nation which indulges towardsagainst another for a habitual hatred for another a habitual fondness is in some degree a slave. It is &c
to the end as in the former
